Citation Nr: 1606493	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  12-35 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for status-post fracture right femur stabilized with intramedullary rod and pins, limitation of motion right hip, post-fracture myositis ossificans, with degenerative arthritis and residual scar.


REPRESENTATION

Veteran represented by:	Veronica Lira, MSW


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to July 1992.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

In April 2015, the Veteran submitted a claim for service connection for a left leg disorder, as secondary to his service-connected right femur disorder.  THIS CLAIM IS REFERED TO THE RO FOR APPROPRIATE ACTION.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

At his hearing in August 2015, the Veteran testified that his status-post fracture right femur stabilized with intramedullary rod and pins, limitation of motion right hip, post-fracture myositis ossificans with degenerative arthritis and residual scar had worsened since his last VA in June 2011.  Accordingly, he should be scheduled for a current VA examination on remand.  Additionally, his outstanding VA and private treatment records should be obtained, as set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the Long Beach VA Healthcare System, dated from June 2011 forward.

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records from Kaiser Permanente, dated from June 2010 forward.

3.  After the above treatment records have been obtained to the extent possible, schedule the Veteran for a VA examination to determine the severity of his status-post fracture right femur stabilized with intramedullary rod and pins, limitation of motion right hip, post-fracture myositis ossificans with degenerative arthritis and residual scar.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  

All manifestations of the Veteran's right femur disability must be identified, to include orthopedic (i.e, right hip and right knee), muscle, and scar residuals.  If possible, the appropriate Disability Benefits Questionnaire(s) (DBQs) should be completed.  

4.  Review the medical examination report(s) obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered. 

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


